 


109 HR 6372 IH: To designate the Federal building and United States courthouse and customhouse located at 515 West First Street in Duluth, Minnesota, as the 
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6372 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Oberstar introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To designate the Federal building and United States courthouse and customhouse located at 515 West First Street in Duluth, Minnesota, as the Gerald W. Heaney Federal Building and United States Courthouse and Customhouse. 
 
 
1.DesignationThe Federal building and United States courthouse and customhouse located at 515 West First Street in Duluth, Minnesota, shall be known and designated as the Gerald W. Heaney Federal Building and United States Courthouse and Customhouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse and customhouse referred to in section 1 shall be deemed to be a reference to the Gerald W. Heaney Federal Building and United States Courthouse and Customhouse. 
 
